              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TAMMY PAYESKO,                                  CIVIL ACTION
       Plaintiff,

      v.                                        No. 18-2957

CAD HOLDINGS, LLC, et al.,
        Defendants.

                                   ORDER

      AND NOW, this 4th day of September 2019, upon consideration ofThird-

Party Defendant Richard Payesko's Motion for Summary Judgment (ECF No. 80),

Defendants Beverly Skrapits and Robert Skrapits's Response (ECF Nos. 81 & 85),

Thomas Olick's Answer to Defendants Beverly Skrapits and Robert Skrapits's

Response in Opposition to Richard Payesko's Motion for Summary Judgment

(ECF No. 90), and Defendants' Reply (ECF No. 92), it is HEREBY ORDERED

that Third-Party Defendant Richard Payesko's Motion for Summary Judgment

(ECF No. 80) is GRANTED. The claims against Third-Party Defendant Richard

Payesko are HEREBY DISMISSED.



                                                BY THE COURT:
